IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45611

STATE OF IDAHO,                                  )
                                                 )    Filed: November 7, 2018
       Plaintiff-Respondent,                     )
                                                 )    Karel A. Lehrman, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
CARL FRANK BOISSERANC,                           )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K.C. Meyer, District Judge.

       Order denying motion to withdraw guilty plea, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jeff Nye, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Chief Judge
       Carl Frank Boisseranc appeals from the district court’s denial of his motion to withdraw
his guilty plea. Boisseranc argues that the district court abused its discretion in denying his
motion because he presented a just reason to withdraw his plea. Specifically, Boisseranc asserts
that he would not have pled guilty had he known that being on probation may prevent him from
gaining employment as a long-haul truck driver. For the reasons set forth below, we affirm the
district court’s denial of Boisseranc’s motion to withdraw his guilty plea.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Boisseranc is a registered sex offender. Consequently, Boisseranc is required to notify
the sheriff’s department of any change in address. After learning that Boisseranc no longer
resided at his registered address, the State charged Boisseranc with felony failure to notify of an


                                                 1
address change pursuant to Idaho Code § 18-8309 and included a persistent violator
enhancement. Subsequently, Boisseranc entered into a plea agreement with the State wherein he
agreed to plead guilty to felony failure to notify of his address change in exchange for dismissal
of the persistent violator enhancement.         The agreement stipulated that the State would
recommend a sentence of two years of probation with only the first year supervised. The
agreement also included a provision stating that the court would include in the judgment that it
did not object to the defendant seeking a work trip permit. Thereafter, Boisseranc moved to
withdraw his guilty plea. He alleged a lack of understanding when he entered his guilty plea.
The district court held a hearing on the motion to withdraw and concluded that Boisseranc failed
to make the required showing to withdraw his plea. The district court sentenced Boisseranc to a
unified term of two years with one year determinate, suspended the execution of the sentence,
and placed Boisseranc on supervised probation for two years. Boisseranc timely appeals.
                                                  II.
                                            ANALYSIS
       On appeal, Boisseranc argues that the district court abused its discretion when it denied
his motion to withdraw his guilty plea. The State contends that the district court was correct in
denying Boisseranc’s motion because Boisseranc failed to carry his burden of showing either a
constitutional defect, or just cause to withdraw the guilty plea. Whether to grant a motion to
withdraw a guilty plea lies in the discretion of the district court and such discretion should be
liberally applied. State v. Freeman, 110 Idaho 117, 121, 714 P.2d 86, 90 (Ct. App. 1986).
Appellate review of the denial of a motion to withdraw a plea is limited to determining whether
the district court exercised sound judicial discretion as distinguished from arbitrary action. Id.
Presentence withdrawal of a guilty plea is not an automatic right; the defendant has the burden of
showing a “just reason” exists to withdraw the plea. State v. Dopp, 124 Idaho 481, 485, 861 P.2d
51, 55 (1993). Once the defendant has met this burden, the State may avoid a withdrawal of the
plea by demonstrating the existence of prejudice to the State. Id. Boisseranc’s guilty plea was
made before sentence was imposed and therefore, Boisseranc has the burden to show either a
constitutional defect in his plea, or a just reason to withdraw his plea.
       Boisseranc concedes that his lack of understanding does not rise to the level of a
constitutional defect, but Boisseranc argues that a just reason for withdrawal exists because he
did not fully understand how the plea would impair his ability to obtain future employment as a

                                                  2
long-haul truck driver. 1 “The first step in analyzing a motion to withdraw a guilty plea is to
determine whether the plea was knowingly, intelligently, and voluntarily made. If the plea is
constitutionally valid, the court must then determine whether there are any other just reasons for
withdrawal of the plea.” State v. Hanslovan, 147 Idaho 530, 536, 211 P.3d 775, 781 (Ct. App.
2008) (citation omitted). “The defendant’s failure to present and support a plausible reason will
dictate against granting withdrawal, even absent prejudice to the prosecution.” Dopp, 124 Idaho
at 485, 861 P.2d at 55.
       The district court did not abuse its discretion in denying Boisseranc’s motion to withdraw
his plea. At the hearing on his motion to withdraw, the only argument Boisseranc presented in
support of his motion was that he learned from various sources, after signing the plea agreement
and entering his guilty plea, that it was unlikely for him to be a long-haul truck driver while on
felony probation. However, Boisseranc conceded that when he entered the plea agreement, he
understood he was not guaranteed a work trip permit, but he “could only trust and believe” that
he would get a work trip permit. After weighing the evidence presented at the hearing, the
district court found no just reason for withdrawal existed. Although Boisseranc alleged that he
had made a phone call two years prior to a Texas trucking company seeking employment, the
district court found that no application had been made, and employment had not occurred. The
district court stated, “assuming that Mr. Boisseranc’s fears are realized that he might not get a
trip permit, the court is not inclined to find that those circumstances would constitute just cause
for withdrawing the guilty plea.” The district court continued:
               I do find that just cause for withdrawing the guilty plea has not been made.
       I find that Mr. Boisseranc knew what he was doing. . . . I am confident that
       Mr. Boisseranc knew what he was doing, based on the fact that he told me that he
       knew what he was doing, that it was his desire to enter into the agreement, that it
       was his signature on the agreement, and that we had gone over the terms of the
       agreement together.
       The district court exercised sound judicial discretion in denying Boisseranc’s motion to
withdraw his guilty plea.    Boisseranc failed to present and support a plausible reason for
withdrawal. Boisseranc’s argument rests on the claim that he would not have pled guilty had he
known that being on probation may prevent him from gaining employment as a long-haul truck
1
        In addition, Boisseranc expresses concern that Idaho courts have not directly addressed
whether effects on employment are a direct or collateral consequence of a plea. However,
because Boisseranc concedes that his lack of understanding does not rise to the level of a
constitutional defect, we need not address his constitutional concern.
                                                3
driver.     However, ample evidence in the record, including Boisseranc’s own testimony,
demonstrates that Boisseranc did not have a lack of understanding when he entered his guilty
plea. Additionally, one phone call seeking an employment opportunity, made two years prior to
entering a guilty plea, is not a just reason to withdraw. Finally, because Boisseranc has failed to
show a constitutional defect or just reason for withdrawal of his guilty plea, we need not address
the issue of prejudice. Having reviewed the record, we conclude that the district court did not
abuse its discretion in denying Boisseranc’s motion to withdraw his guilty plea.
                                                 III.
                                          CONCLUSION
          The district court did not abuse its discretion in denying Boisseranc’s motion to withdraw
his guilty plea. Therefore, the order denying Boisseranc’s motion is affirmed.
          Judge HUSKEY and Judge LORELLO CONCUR.




                                                  4